Citation Nr: 0629408	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-32 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
degenerative disease of the low back.

2.  Entitlement to service connection for rupture of the 
ulnar collateral ligament of the interphalangeal joint of the 
left thumb.

3.  Entitlement to service connection for a pulled hamstring.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
November 1982.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional office in 
Newark, New Jersey (RO).

The issues of entitlement to an initial compensable 
evaluation for degenerative disease of the low back and 
entitlement to service connection for rupture of the ulnar 
collateral ligament of the interphalangeal joint of the left 
thumb are addressed in the Remand portion of the decision 
below and are remanded to the RO via the Appeals Management 
Center, in Washington, DC.


FINDING OF FACT

In May 2006, prior to the promulgation of a decision on the 
appeal, the veteran withdrew his appeal as to the issue of 
entitlement to service connection for a pulled hamstring.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran for the issue of entitlement to service connection 
for a pulled hamstring, have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2001, the veteran filed a claim of entitlement to 
service connection for a pulled hamstring.  By a rating 
decision dated in August 2002, the issue of entitlement to 
service connection for a pulled hamstring was denied.  The 
veteran perfected an appeal to this issue in October 2003.  
The transcript of the May 2006 hearing before the Board shows 
the veteran stated he wished to withdraw his claim of 
entitlement to service connection for a pulled hamstring at 
that time.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R §§ 20.202, 20.204(b).  Oral statements 
are valid for the purpose of withdrawing a claim if made by 
the veteran while on the record at a hearing before the 
Board.  38 C.F.R. § 20.204(b).

With regard to this issue, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal as to entitlement to service 
connection for a pulled hamstring.  As a result, no 
allegation of error of fact or law remains before the Board 
for consideration with regard to the issue of entitlement to 
service connection for a pulled hamstring.  As such, the 
Board finds that the veteran has withdrawn his claim as to 
this issue, and accordingly, the Board does not have 
jurisdiction to review the appeal as to the issue of 
entitlement to service connection for a pulled hamstring, and 
it is dismissed.


ORDER

The claim of entitlement to service connection for a pulled 
hamstring is dismissed.


REMAND

The veteran seeks an initial compensable evaluation for 
degenerative disease of the low back and service connection 
for rupture of the ulnar collateral ligament of the 
interphalangeal joint of the left thumb.

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

In this case, the veteran last underwent a VA examination in 
May 2002, over 4 years ago.  The transcript of the May 2006 
hearing before the Board shows that the veteran reported that 
his service-connected low back disorder had increased in 
severity since that time.  The Board therefore concludes that 
an additional VA examination is needed to provide a current 
picture of the service-connected back condition at issue on 
appeal.  38 C.F.R. §§ 3.326, 3.327 (2006).

The veteran's service medical records are negative for any 
complaint of or treatment for a thumb disorder.

A March 2002 private medical examination report stated the 
veteran was being treated for trauma related to a fall down 
stairs.  A May 2002 VA medical examination report stated the 
veteran sustained a laceration of his left hand after a fall 
in November 2001.  The report gave a diagnosis of rupture of 
the ulnar collateral ligament of the interphalangeal joint of 
the left thumb.  The RO denied the veteran's claim of service 
connection for this condition as there was no evidence 
relating it to service.  In the May 2006 transcript of a 
hearing before the Board, the veteran claimed that his knee 
gave out and caused him to fall down concrete steps, 
resulting in the laceration of his hand.  He further stated 
that he was treated after the fall at the VA medical center 
on Tremont Avenue in East Orange, New Jersey.  Service 
connection is in effect for left and right knee disorders.

The Board notes that the May 2006 transcript also shows that 
the veteran received vocational rehabilitation training from 
both the state of New Jersey and VA.  There are no records 
from either of these programs currently associated with the 
veteran's claims file.

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO must obtain all medical records 
dated from December 2000 to March 2002, 
pertaining to the veteran, from the VA 
medical center on Tremont Avenue in 
East Orange, New Jersey.

3.	The RO must obtain all records 
pertaining to the veteran from the 
state of New Jersey vocational 
rehabilitation program and VA 
vocational rehabilitation program.

4.	Thereafter, the veteran must be 
afforded a VA examination to determine 
the current extent of his service-
connected low back disorder.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
indicated testing must be conducted and 
the examiner must conduct a thorough 
orthopedic examination of the veteran's 
low back.  The examiner must conduct 
range of motion studies on the spine, 
to specifically include forward 
flexion, extension, left and right 
lateral flexion, and left and right 
lateral rotation.  The examiner must 
first record the range of motion 
observed on clinical evaluation, in 
terms of degrees.  If there is clinical 
evidence of pain on motion, the 
orthopedic examiner must indicate the 
degree of motion at which such pain 
begins.  The examiner must also note 
whether the veteran experiences muscle 
spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal 
kyphosis.  Any anklyosis of the spine 
must be noted and characterized as 
either favorable or unfavorable.  Then, 
after reviewing the veteran's 
complaints and medical history, the 
examiner must render an opinion, based 
upon his or her best medical judgment, 
as to the extent to which the veteran 
experiences functional impairments, 
such as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc.  Objective 
evidence of loss of functional use can 
include the presence or absence of 
muscle atrophy and/or the presence or 
absence of changes in the skin 
indicative of disuse due to the 
service-connected low back disorder.  A 
complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.

5.	The veteran must also be afforded a VA 
examination to determine the etiology 
of his thumb condition.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
diagnostic tests which are deemed 
necessary for an accurate opinion must 
be conducted.  After a review of all of 
the evidence of record, the examiner 
must render an opinion as to whether 
manifestations of the veteran's 
service-connected left and right knee 
disorders caused the fall which 
resulted in the laceration of his left 
hand.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

6.	The RO must then readjudicate the 
claims and, thereafter, if any of the 
claims on appeal remain denied, the 
veteran must be provided a supplemental 
statement of the case.  After the 
veteran has had an adequate opportunity 
to respond, the appeal must be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


